Bullard, J.
This is an appeal by Horace Bean & Co., from a judgment rendered by the District Court of the First District, making absolute a rule taken by Hanna upon the commissioners and Horace Bean & Co., to show cause why certain judgments recovered by the commissioners against York & Ogden, and purchased by Hanna the plaintiff in the rule, should not be assigned to him, after crediting the same with the price of certain lands at Passe Christian, purchased in execution of said judgments, and afterwards sold to Horace Bean & Co.
It would appear that Horace Bean & Co. purchased, at the sale of the assets of the bank, the real estate which had been bought in previously by the commissioners under execution, to-getner with the judgments, “ so far only as may be necessary to perfect the title to said property and the balance of the judgments was adjudicated to Hanna.
The record does not show what was the price of the real estate purchased at the sheriff’s sale, and to what amount the judgments should have been credited. We are, therefore, without the evidence necessary to decide finally upon the rights of the parties.
It is, therefore, adjudged and decreed, that the judgment of the District Court be reversed, and the case remanded for further proceedings according to law ; and that the appellee pay the costs of this appeal.